Citation Nr: 1017743	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-13 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for service-connected diabetes mellitus, type II, 
with hypertension, nephropathy, erectile dysfunction, 
dermopathy of the left arm, and venous insufficiency of the 
bilateral lower extremities, prior to August 22, 2007, and in 
excess of 40 percent since August 22, 2007.  


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1957 to November 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In a December 2007 rating decision, 
the RO increased the rating to the current level of 40 
percent, effective August 22, 2007.  

The Veteran was scheduled for a hearing before the Board in 
January 2010. However, he did not appear for the hearing.  
Accordingly, the hearing request is deemed withdrawn.  See 38 
C.F.R. § 20.702 (2009).


FINDING OF FACT

In February 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of his appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the 
present case, the appellant specifically withdrew the appeal 
in a February 2010 written communication.  There remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


